PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Sekharan et al.
Application No. 16/578,719
Filed: 23 Sep 2019
For: METHOD, APPARATUS, AND COMPUTER-READABLE MEDIUM FOR DETERMINING CUSTOMER ADOPTION BASED ON MONITORED DATA
:
:
:
:	SUA SPONTE WITHDRAWL OF 
:	THE HOLDING OF
:	ABANDONMENT
:


This correspondence is a sua sponte withdrawal of the holding of abandonment in the above-identified application.

Per the November 19, 2021 Notice of Abandonment, this application was held abandoned due to applicant’s alleged failure to timely reply to the non-final Office action, mailed May 12, 2021, which set an extendable three month period for reply. The November 19, 2021 Notice of Abandonment states no reply has been received in the Office.

However, a review of the image file wrapper for the above-identified application reveals an AMENDMENT AND RESPONSE and a petition for a three month extension of time pursuant to 37 CFR 1.136(a) were filed on November 12, 2021. According to Office financial records for the application, a $1,480 three month extension of time fee was charged to petitioner’s credit card on November 12, 2021. The three month extension of time covered until November 12, 2021.

As a timely and proper reply to the May 12, 2021 non-final Office action was received in the Office on November 12, 2021, the holding of abandonment is sua sponte withdrawn, and the Notice of Abandonment, mailed November 19, 2021, is hereby vacated. 

After the mailing of this decision, the application will be referred to Technology Center G.A.U. 3624 for the examiner of record’s consideration of the AMENDMENT AND RESPONSE, timely filed on November 12, 2021.



Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET